Election/Restrictions
Claim 1 is allowable. Claims 11 and 12-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 11/15/2021, is hereby withdrawn and claims 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 4, and 10-13 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are drawn to a multilayer-structure cloth having a weight per unit of 30 to 68 g/m2 and thickness of 0.3 mm or less and comprising a cloth and resin film. The cloth being a single circular knitted fabric having a sheeting structure and comprising a non-crimped synthetic fiber multifilament formed form polyester fiber having a total fineness of 8 to 19 dtex, knitting density of 100 to 130 course/2.54 cm and 55 to 120 wales/2.54 cm, and tensile strength of 4.0 cN/dtex or more, the resin film being a urethane, polyester, polycarbonate or fluorine film.

The closest prior art are Mitsukawa et al. (JP 2012-135968) and Mizuki et al. (JP 2000-256948)
	Mitsukawa discloses a three-layer laminated fabric comprising a resin film and back surface cloth layer (0020). The fabric having a thickness of 0.08 to 0.6 mm and basis weight of 50 to 150 g/m2. The resin film including polyurethane, polyester, or fluorine-containing resin (0035). The cloth layer being a single circular knitted fabric composed of synthetic fiber multifilament threads of 33 dtex of less (0014) the synthetic fiber being a non-crimped synthetic fiber yarn (0015) of polyester (0029) and formed into a sheet (0044). Mitsukawa teaches the number of wells per 2.54 cm being preferably more than 72 (0026). Mitsukawa further teaches that the larger the number of courses the smoother the surface and the better the physical properties however does not teach a number of courses that is 100 to 130 course/2.54 cm. Moreover, the examples teach the knitted fabric comprising 84-95 courses/2.54 cm (0072, 0078, 0084, 0090, and 0096).
	Mizuki discloses a knitted fabric having a density of stiches having 50 to 120/2.54 cm in the course direction and 50 to 80 pieces/2.54 cm in the well direction (0008). The fabric including polyester yarns having a total fineness of 30 to 100 dtex and the cloth having a basis weight of 100 g/cm2 or more (problem to be solved and 0008).  
	The references either alone or combined fail to teach the multilayer-structure cloth as calimed including a single circular knitted fabric comprising the non-crimped synthetic polyester fiber having a total fineness and knitting density as claimed, thus the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781